LEWIS. J.
(dissenting).
I dissent. The complaint reads: “* * * Did wilfully, unlawfully and wrongfully, he then and there using and driving a certain vehicle, to wit, an automobile, upon * * * Hennepin avenue, turn to the left to enter a certain street, to wit. Sixth Street North, which said street intersects said Hennepin avenue, before said vehicle had passed beyond the center line of said intersecting street. * * *” The first proviso of the ordinance is incomplete and confusing, • but it applies to defendant’s movements. Defendant turned in from Hennepin avenue'and stopped on the left side of Sixth street, jüst beyond the westerly line of Hennepin. He had a right to stop there. The ordinance does not prevent a vehicle from crossing a street from the *40right to the left side and stopping in the face of the traffic, coming along that side.
Conceding that the evidence was sufficient to support a finding that there was no such obstruction on the right side of Hennepin avenue which would justify defendant from crossing over to the left side, he was not charged with that offense, and that evidence has no bearing upon the offense charged. Had he proceeded along the right side of Hennepin to the intersection of Sixth street, he would have been entitled, under the first proviso, to turn into the left side of Sixth, if destined to a point within one hundred feet. • According to the evidence the defendant stopped on the southerly side of Sixth street within one hundred feet from the point where he intersected that street when he approached it from Hennepin. The ordinance does not require a vehicle to perform the unnecessary act of crossing over a street and then returning again, when the point of destination is within one hundred feet from its original position and on that side.